Citation Nr: 0415867	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  04-12 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to a schedular rating in excess of 10 percent 
for bilateral tinnitus.

2.  Whether there is clear and unmistakable error (CUE) in a 
July 2001 RO rating decision assigning a rating of 10 percent 
for service-connected bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to July 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, in which the RO found that a July 2001 RO 
rating decision assigning a 10 percent rating for bilateral 
tinnitus (rather than a separate 10 percent rating for each 
ear) was not clearly and unmistakably erroneous, and 
continued the 10 percent evaluation for service-connected 
bilateral tinnitus.

An RO decision in November 2001 granted the veteran's claim 
for a total (100 percent) disability rating based on 
individual unemployability (TDIU), effective from March 22, 
2000. 


FINDINGS OF FACT

1.  The veteran has service-connected bilateral tinnitus.

2.  The RO did not receive a notice of disagreement within 
one year of providing the veteran notice of its July 2001 RO 
rating decision assigning a rating of 10 percent for 
bilateral tinnitus.

3.  The proper facts as they were known at the time were 
before the RO in July 2001, and the laws and regulations were 
properly applied when it assigned a rating of 10 percent for 
bilateral tinnitus. 






CONCLUSIONS OF LAW

1.  There is no legal basis for a schedular evaluation in 
excess of 10 percent for service-connected tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (prior and subsequent to June 13, 2003); VAOPGCPREC 
2-2003.

2.  The July 2001 RO determination that assigned a rating of 
10 percent for bilateral tinnitus is final.  38 U.S.C.A. § 
7105 (West 2002).  

3.  There was no clear and unmistakable error in the July 
2001 RO rating decision  assigning a rating of 10 percent for 
bilateral tinnitus.  38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
veteran's claim with the enactment of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does 
not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. 
App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  The general underpinning for the holding that the 
VCAA does not apply to CUE claims is that regulations and 
numerous legal precedents establish that a review for CUE is 
only upon the evidence of record at the time the decision was 
entered (with exceptions not applicable in this matter).  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).  
Accordingly, there is no issue as to whether the requirements 
of the VCAA are met with respect to the veteran's CUE claim.

As to any aspect of the veteran's claim for a schedular 
rating in excess of 10 percent for bilateral tinnitus based 
on a theory other than CUE, for the reasons explained below, 
the facts are not in dispute and the claim is denied as a 
matter of law.  The veteran has been notified on multiple 
occasions, to include in a February 2004 RO Statement of the 
Case, that the law as interpreted by VA affords only a 10 
percent schedular rating for both ears, rather than a 
separate 10 percent rating for each ear, for bilateral 
tinnitus.  There is no dispute as to whether the veteran has 
bilateral tinnitus.  The law and not the facts are 
dispositive in this case.  Circumstances in which VA will 
refrain from or discontinue providing assistance in obtaining 
evidence include, but are not limited to, lack of legal 
eligibility.  38 C.F.R § 3.159(d).  Any error concerning 
notice must be considered nonprejudicial because under the 
facts of this case, the appellant is not entitled to the 
benefit sought on appeal as a matter of law.  Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the decision.  
The failure to carry out such required development under 
those circumstances is nonprejudicial error under 38 U.S.C.A. 
§ 7261(b) (in conducting review of BVA decision, the Court 
shall take due account of the rule of prejudicial error); cf. 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (stating 
"strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  See Valiao v. Principi, 17 
Vet. App. 229 (2003).  

Furthermore, in VAOPGCPREC 2-2004, the VA General Counsel 
held that under 38 U.S.C. § 5103(a), the Department of 
Veterans Affairs is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for bilateral 
service-connected tinnitus because there is no information or 
evidence that could substantiate the claim, as entitlement to 
separate ratings is barred by current Diagnostic Code (DC) 
6260 and by the previous versions of DC 6260 as interpreted 
by a precedent opinion of the General Counsel that is binding 
on all Department officials and employees. 
  
Factual Background

On March 22, 2000, the RO received a claim for the veteran 
for service connection for bilateral hearing loss.

In July 2001, in addition to granting service connection for 
bilateral hearing loss (rated as 20 percent disabling), the 
RO granted service connection for bilateral tinnitus, and 
assigned a single 10 percent rating for tinnitus.  The RO 
provided the veteran notice of this rating decision, by 
letter, in July 2001.  The RO did not receive a notice of 
disagreement with the July 2001 rating decision within one 
year of providing notice of that decision.  
  
In February 2003, the RO received a letter from the veteran's 
representative requesting a separate rating of 10 percent for 
each ear for bilateral tinnitus, rather than a single 10 
percent rating for bilateral tinnitus.  The RO has denied the 
claim both on the basis that there was no CUE in the July 
2001 RO rating decision assigning a 10 percent rating for 
bilateral tinnitus, and on the basis there is no legal ground 
upon which VA may now assign a schedular rating of 10 percent 
for each ear for bilateral tinnitus.

Analysis

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. § 7105 (West 2002).   Accordingly, the 
July 2001 RO determination that granted service connection 
for bilateral tinnitus and assigned a rating of 10 percent 
for this disability is final, for the reason that the RO did 
not receive a notice of disagreement with that rating 
decision within one year of providing notice to the veteran 
by letter in July 2001.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of CUE to be valid, there must have been an error in 
the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Phillips v. Brown, 10 
Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  Further, the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, and a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.

Before 1999, the rating schedule authorized a 10% disability 
rating for tinnitus incurred as a result of trauma to the 
head.  See 38 C.F.R. § 4.87a, DC 6260 (1998) (providing for a 
10 percent rating where tinnitus is "[p]ersistent as a 
symptom of head injury, concussion or acoustic trauma.").  
In 1999, the Rating Schedule was amended, 64 Fed. Reg. 
25,202, 25,210 (1999), to provide service connection for 
"Tinnitus, recurrent," regardless of its etiology.  See 38 
C.F.R. § 4.87, DC 6260 (1999-2003).  Additionally, a note was 
added in the 1999 amendment instructing raters that:  "A 
separate evaluation for tinnitus may be combined with an 
evaluation under diagnostic codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes."  38 C.F.R. § 4.87, DC 
6260.  

In VAOPGCPREC 2-2003, the VA General Counsel held that 
Diagnostic Code 6260 (currently codified at 38 C.F.R. 
§ 4.87), as in effect prior to June 10, 1999, and as amended 
as of that date, authorized a single 10% disability rating 
for tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.  Under this opinion, 
separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code.

In the present case, only the version of 38 C.F.R. § 4.87, 
Diagnostic Code 6260, as in effect after its revision in 
1999, is applicable, since the veteran's claim for service 
connection for tinnitus (as liberally construed by the RO) 
was filed no earlier than March 22, 2000.

The rating schedule in effect in July 2001 provided for a 10 
percent rating for recurrent tinnitus, without reference to 
whether the condition was bilateral or unilateral.  See 38 
C.F.R. § 4.87, Diagnostic Code 6260.  The veteran's 
representative has offered extensive legal argument as to why 
the law in effect as of July 2001 might be interpreted 
otherwise, to include reference to 38 C.F.R. § 4.25(b), which 
states, in pertinent part, that disabilities arising from a 
single disease entity... are to be rated separately."  Thus, 
in the representative's view, tinnitus, arising from a single 
disease entity but affecting each ear separately, should be 
rated as 10 percent disabling for each ear.  This argument is 
not entirely without logic.  However, the RO's interpretation 
of the law was supportable, particularly in light of other 
provisions of the rating code indicating that a rating for 
tinnitus is to be considered a rating of a single disability 
not to exceed 10 percent, such as 38 C.F.R. § 4.124a, 
DC 8046, which provides that, for purposes of rating cerebral 
arteriosclerosis, "[p]urely subjective complaints such as 
headache, dizziness, tinnitus, insomnia and irritability . . 
. will be rated 10 percent and no more under diagnostic code 
9305."  Similarly, a note added in the 1999 amendment to 
Diagnostic Code 6260 instructing raters that "[a] separate 
evaluation for tinnitus may be combined with an evaluation 
under diagnostic codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes," indicates by implication that 
only a single 10 percent rating for manifestations of 
tinnitus for a particular veteran.  See 38 C.F.R. § 4.87, DC 
6260 (2003).  For the reasons set forth above, in the Board's 
view, the RO was correct in assigning a single 10 percent 
rating for bilateral tinnitus; and in no event could the RO's 
decision to assign only a single 10 percent rating be 
considered an "undebatable" error.  The RO's interpretation 
of the law in the context of the facts before it was legally 
supportable and therefore a finding of CUE is not warranted.  
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

As for the appeal for the assignment of a scheduler rating in 
excess of 10 percent  for bilateral tinnitus, based on a 
theory other than CUE, the Board is bound by VAOPGCPREC 2-
2003, holding that Diagnostic Code 6260 provides for only one 
10 percent rating for bilateral tinnitus, rather than a 
separate 10 percent rating for each ear.  That is, by law, 10 
percent is the maximum evaluation allowed for bilateral 
tinnitus.  Accordingly, the claim for a rating in excess of 
10 percent for bilateral tinnitus, on any basis other than 
CUE, is denied due to the absence of legal merit, or the lack 
of entitlement under the law.  Sabonis v. West, 6 Vet. App. 
426, 430 (1994). 

As noted above, Diagnostic Code 6260 has been revised twice 
in recent years, once since the veteran filed his current 
claim.  The second amendment was made effective June 13, 
2003.  68 Fed. Reg. 25,822-823] (May 14, 2003) (codified at 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003)).  Under the 
second amendment, it was clearly articulated in Note (2) that 
only a single evaluation is allowed for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in 
the head. Similarly, as also noted above, VAOPGCPREC 2-2003 
(May 22, 2003) held that separate ratings for tinnitus for 
each ear may not be assigned under Diagnostic Code 6260 or 
any other diagnostic code before and after the 1999 
regulatory amendment.  It was explained that the disability 
tinnitus produced was the perception of noise not the source 
of the perceived noise, whether it be in one or both ears.  
The aforementioned provides the basis for rating tinnitus as 
a single disease entity.

Although the veteran was never provided with the most recent 
amendment to Diagnostic Code 6260 or with the aforementioned 
General Counsel opinion, the Board concludes that he is not 
prejudiced, given that he has been in receipt of the maximum 
available rating (i.e. 10 percent) since the award of service 
connection for tinnitus.  See Bernard v. Brown, 4 Vet. App. 
384 (1883).

With regard to the above analysis, the appellant is advised 
that the Board is bound by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).  As 
such, the Board has no legal authority to grant a current 
claim for a schedular rating in excess of 10 percent for 
bilateral tinnitus.


ORDER

The Board having determined that there was no clear and 
unmistakable error in the July 2001 RO rating decision 
assigning a single 10 percent rating (rather than a separate 
10 percent rating for each ear) for bilateral tinnitus, the 
appeal for a rating of separate ratings of 10 percent for 
each ear, dating from March 22, 2000, forward, is denied.

The Board having further determined that there is no legal 
basis upon which a current claim (on any basis on other than 
CUE) for a 10 percent rating for each ear for bilateral 
tinnitus, rather than a single 10 percent rating for 
bilateral tinnitus, may be warranted, the appellant's 
February 2003 claim for a schedular rating of 10 percent for 
each ear for bilateral tinnitus is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



